Citation Nr: 0516485	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  97-34 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1978 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was previously before the Board in March 2004 at 
which time the case was remanded to afford the veteran notice 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  A rating decision dated in May 1993 denied the claim of 
service connection for cardiovascular disease; that decision 
became final in the absence of a timely appeal. 

2.  The evidence received since the May 1993 rating decision 
is cumulative and redundant of previously considered 
evidence.


CONCLUSION OF LAW

Evidence received since the May 1993 rating decision, which 
denied entitlement to service connection for cardiovascular 
disease, is not new and material, and the claim is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  The original RO 
decision that is the subject of this appeal was entered in 
May 1993, before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Subsequent to remand by the Board, in March 2004 a VCAA 
letter was sent to the veteran providing proper VCAA notice 
and assistance.  The veteran was also afforded notice in the 
March 2005 Statement of the Case.  In this regard, the Board 
is certain that adequate notice requirements of the VCAA have 
been provided in compliance with VA statutory obligations 
considered in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005). 

Regarding the veteran's claims on appeal, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
VCAA.  The veteran's service medical records are of record, 
as are VA clinical records. Further, the Board has reviewed 
the evidence of record. With respect to providing assistance 
to the veteran it is also noted that he has been notified of 
the applicable laws and regulations which set forth the 
criteria for new and material evidence. Pertinent evidence 
has not been forthcoming.  The discussions in the rating 
decisions and statements of the cases have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Factual Background

In a May 1993 rating decision, the RO denied the veteran's 
claim of service connection for cardiovascular disease.  The 
evidence at that time included the veteran's service medical 
records.

Relevant service medical records are limited to a December 
1984 report of chest symptoms and a blood pressure reading of 
144/106, associated with treatment for headaches; a January 
1985 elevated blood pressure reading of 140/90 during 
treatment for strep pharyngitis; and a June 1988 service 
Report of Medical History indicating a history of sharp chest 
pain associated with an asthma attack.  The contemporaneous 
June 1988 Report of Medical examination revealed no 
cardiovascular abnormalities, and the veteran's blood 
pressure was 118/80.  

An April 1989 post-service VA physical examination was 
negative for cardiovascular abnormalities; blood pressure 
readings were 120/80.

VA hospital records from June 1992 show that the veteran was 
admitted to a facility for a complaint of substernal chest 
pain with right arm pain and diaphoresis subsequent to 
lifting boxes at work.  It was reported that the veteran had 
no past medical history.  The diagnosis was non-Q wave 
myocardial infarction.  

A rating decision dated in September 1992 determined that the 
veteran was not entitled to service connection for coronary 
artery disease with myocardial infarction, in that there was 
no evidence of heart disease or any other cardiovascular 
disease during service or within one year after service.  

VA clinical records dated from June 1992 to April 1993 
included hospital admission notes along with treatment for 
atypical chest pain and unrelated physical disorders.  

In the May 1993 rating decision it was determined that no 
additional evidence had been received that showed 
cardiovascular disease during service or within the 
presumptive period.  Service connection for cardiovascular 
disease was denied.  The veteran was notified of the 
determination in May1993.  

In October 1993 the veteran submitted additional medical 
records, consisting of the June 1992 VA hospitalization 
records for treatment of his myocardial infarction.   

A timely notice of disagreement or substantive appeal of the 
May 1993 rating denial of service connection for 
cardiovascular disease was not forthcoming and the decision 
became final.

The veteran attempted to reopen his claim in January 1994.  
In his January 1995 notice of disagreement, the veteran 
claimed that his physician had informed him that Motrin used 
for his service-connected disability caused his heart 
condition.    

Received in May and November 1996 were VA clinical records 
dated from 1995 and 1996, that shows treatment for coronary 
artery disease and other physical disorders.  

A personal hearing was held at the RO in November 1996.  The 
veteran testified that he had always had chest pain, starting 
back in 1986.  He stated that he had had high blood pressure 
since service.  He stated that he had been given medication 
for heart disease and that he had had problems with shortness 
of breath.  

Received in February and September 1997 were VA 
hospitalization records of the veteran dating to June 1992 
when he sustained a myocardial infarction; and VA clinical 
records from 1989 through 1997 revealing treatment limited to 
an unrelated physical disorder.  

Previously considered service medical records of the veteran 
were received in September 1998.  Received in October 1998 
were VA clinical records of the veteran dated from February 
1989 through January 1998.  The portion of those clinical 
records dated from 1989 through 1991 primarily reveal 
treatment for unrelated physical disorders along with normal 
blood pressure readings and a reported medical history of no 
hypertension.  In June 1992 treatment for a myocardial 
infarction was reported.  Subsequent clinical records reveal 
treatment for coronary artery disease and hypertension.      

At an August 1998 personal hearing at the RO the veteran 
testified that he had had a heart attack in 1992, and that he 
had been told he had hypertension.  The veteran stated that 
he had been informed he had hypertension in 1989.  He 
testified that the problem was that his blood pressure 
fluctuated.  The veteran stated that he did not have anything 
to show that his heart condition was service connected, and 
that he was diagnosed with hypertension after his heart 
attack.  When questioned as to what type of problems he had 
had in service, the veteran stated that he had none, and that 
he was able to get up and run and perform physical training 
in service as a drill instructor.  The veteran stated that he 
was informed that he had hypertension in 1989 at the VA.  

VA clinical records from 2000 through 2003 show that the 
veteran received treatment for coronary artery disease, 
hypertension, and unrelated physical disorders.  


Analysis       

Pursuant to 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a), a 
final decision by the RO may not thereafter be reopened and 
allowed.  To reopen a claim there must be "new and material 
evidence" that is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108.  
Therefore, once an RO decision becomes final under § 7105(c), 
absent the submission of new and material evidence, the claim 
cannot be reopened or readjudicated by VA. 38 U.S.C.A. §§ 
5108, 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence presented is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.

The Board notes that the newly amended regulations at 38 
C.F.R. § 3.156(a) deal with the definition of new and 
material evidence.  However, this definition applies only to 
those claims filed on or after the August 29, 2001, effective 
date.  Therefore, the regulations in effect prior to that 
date are applicable here. 

Under the version of 38 C.F.R. § 3.156 applicable to claims 
to reopen filed prior to August 29, 2001 "new and material 
evidence" means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself or connection 
with evidence previously assembled and so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a).

The Board has reviewed the evidence of record, and concludes 
that the additional evidence that has been received regarding 
service connection for a heart disorder is essentially 
cumulative and redundant of evidence that was considered at 
the time of the May 1993 rating denial of service connection 
for cardiovascular disease.  This evidence primarily consists 
of previously considered service and VA clinical records, 
along with medical evidence of ongoing treatment for the 
veteran's heart disorder.  The Board is aware that the 
veteran has asserted that his heart disorder is secondary to 
medication he has received for his service connected 
bilateral pes cavus. 38 C.F.R. § 3.310 (2004).  In addition 
it has been claimed by and on the veteran's behalf that he 
has hypertension that was incurred during service or within 
the presumptive period. 38 C.F.R. § 3.309(a) (2004).  

Preliminarily, the Board concludes that the assertions made 
by and on the veteran's behalf regarding secondary service 
connection and hypertension cannot be disassociated from the 
claim of service connection for a heart disorder and are 
considered part and parcel of the current claim.  Further, 
and as indicated previously, under 38 C.F.R. § 3.156(a) "new 
and material evidence" means evidence.  The aforementioned 
assertions are not considered evidence and most importantly 
the assertions that have been made are not supported by any 
medical findings or evidence.  Clearly, the evidence that has 
been received in this case is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  The veteran has not presented any new 
evidence which bears directly and substantially upon the 
specific matter under consideration, specifically in-service 
or presumptive incurrence of a heart or cardiovascular 
disorder, nor is there any evidence linking the veteran's 
current heart or cardiovascular disorders to service.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a heart 
disorder 



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


